Title: To Thomas Jefferson from William Short, 15 October 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Octob. 15. 1791

I wrote to you yesterday by the way of Havre to inform you that Drost had suddenly and unexpectedly informed me that certain changes in his affairs had rendered it necessary that he should abandon the idea of going to America. This is merely to inform you by the way of England, referring you to my letter of yesterday for further particulars, of this abrupt change.—He now proposes in addition to what I then mentioned to undertake the business but with the privilege of remaining in Paris himself and sending another to execute his plans in Philadelphia. It is for you to determine whether such a mode will suit you. He says his presence on the spot is by no means necessary.—He mentioned to me further yesterday evening that he was in treaty with a foreign court to make one of his balanciers at Paris and sell them his art. And I think it probable that this with his other schemes mentioned to you yesterday may have determined him to remain here; perhaps also an aversion to a sea voyage which he has frequently expressed may have some weight. I can only repeat here what I mentioned yesterday of my mortification at this disappointment. It may however turn out only a delay, and in that case it will be in some measure compensated by the greater degree of certainty acquired as to the practical success of Drost’s machine should the foreign court of which he speaks reduce it to experiment in actual coinage.

The courier sent to De Moustier has returned. It is said he refuses. I suppose it may be considered as certain that he has not absolutely accepted. However as he was to leave Berlin for Paris a few days after receiving the courier I rather think he means to examine the ground first, and will accept afterwards. This delay may be because he thinks such a caution necessary or with a design to make a greater merit of his acceptance in appearing to yield to intreaty.
The answer of Spain to the King’s notification of his acceptation of the constitution consists simply in a communication of the Count de Florida Blanca to French chargé des affaires, when he asked an audience for that purpose. The communication imported that His C.M. having been previously averted that such a notification he (the Count) could immediately give the chargé des affaires the answer viz. that His C.M. had by no means as yet a sufficient moral conviction of the liberty of His M.C.M. to be able to appreciate such a notification, but that he His CM. was desirous and well disposed to acquire proofs thereof.—I have nothing further to add to my letter of yesterday & beg you to be persuaded of the sentiments of attachment & Affection with which I am Dear Sir Your friend & Servant,

W: Short

